Citation Nr: 0204578	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, NC


THE ISSUES

1. Whether the veteran's entitlement to benefits pursuant to 
a vocational training and rehabilitation program under 
Chapter 31 of Title 38, United States Code, during the 
summer of 1995, included payment for the purchase of a 
computer.

2. Entitlement to an effective date earlier than September 
1994 for the award of a 40 percent evaluation for the 
residuals of a left hand injury.

3. Entitlement to an effective date earlier than in September 
1994 for the award of special monthly compensation for the 
loss of use of the left hand.

(The issues of entitlement to an increased rating for 
residuals of a left-hand injury, currently evaluated as 40 
percent disabling; whether the veteran may be considered to 
have a serious employment handicap for purposes of an 
extension of his entitlement to vocational training and 
rehabilitation, to include refresher training, under Chapter 
31 of Title 38, United States Code; and whether there was 
clear and unmistakable error in a November 19, 1997, decision 
which determined that the veteran's dominant hand was his 
right hand will be the subject of a later decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
February 1986.  

The current case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions made by the 
Department of Veterans' Affairs (VA) Regional Offices (ROs) 
in Winston-Salem, North Carolina, and New York, New York.  In 
May 1999, the veteran appeared at the Winston-Salem RO for a 
teleconference video hearing before the undersigned Member of 
the Board.  The veteran is not currently represented in his 
appeal before the Board, and he affirmed, at his hearing, 
that he is willingly proceeding in this case without 
representation.

The Board issued a decision in February 2000, in which two 
issues were decided and several were remanded to the RO.  The 
veteran appealed the Board's February 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, in which the veteran was represented by a private 
attorney, an Unopposed Motion for Remand was filed by the VA 
General Counsel, averring that remand was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

In an Order of August 2001, the Court partially vacated the 
Board's decision and remanded the issues which were denied 
therein (listed as the first two issues on the first page of 
the present decision), leaving undisturbed the issues which 
the Board had remanded.  As set forth in detail below, the 
VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veterans' benefits.  
A copy of the Court's Order in these matters has been placed 
in the claims file.

With further regard to representation, the Board wrote to the 
veteran's attorney in September 2001, to ask whether he would 
represent the veteran before the Board.  The attorney 
advised, and the veteran subsequently confirmed, that he 
would not be continuing with the case.  In November 2001, the 
attorney wrote to the veteran to provide him with some 
suggestions for pursuing his appeal.

Furthermore, the Board observes that, during the pendency of 
this appeal, in April 2000, the VARO in New York again 
determined that the veteran may not be considered to have a 
serious employment handicap for purposes of extension of his 
entitlement to vocational training.  The veteran filed a 
timely substantive appeal, and the claim was certified to the 
Board for appellate consideration.  Upon review of the two 
separately docketed decisions now before us, the Board 
believes it would be to the veteran's benefit to merge his 
appeals into one decision, using the earliest docket number 
to expedite appellate consideration of all his claims.  The 
Board notes that a March 2001 supplemental statement of the 
case characterized the most recently appealed issue as 
whether the veteran may be considered to have a serious 
employment handicap for purposes of extension of his 
entitlement to vocational training and refresher training 
under Chapter 31 of Title 38 of the United States Code.  But, 
the Board notes that the initial issue on appeal and this new 
issue are so similar as to be inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.).  
Accordingly, the Board believes that the first issue, as now 
recharacterized on the first page of the present decision, 
most accurately represents the veteran's claims on appeal.

In addition, in our February 2000 decision, the Board 
referred the matters of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) and a clothing allowance to the RO for 
further consideration.  In October 2000, the RO denied the 
veteran's TDIU claim, and, in November 2000, his notice of 
disagreement was submitted.  In a March 2001 substantive 
appeal, the veteran said that he had "documented clearly my 
issues.  I would like my claim forwarded to the BVA . . . to 
be addressed."  However, in an April 2001 written statement, 
the veteran requested a joint decision on his claims 
regarding a dominant hand and a TDIU "or I would like the 
unemployability request to be plac[ed] on hold until a 
decision is made about my left-handedness."  Further, he 
specifically stated that he was "again requesting that the 
VA put on hold the decision about my employability until a 
decision is rendered in my claim for left-handedness."  The 
Board construes the veteran's statements as a withdrawal of 
his TDIU claim.  See 38 C.F.R. §§ 20.202, 20.204(b) (2001) 
(substantive appeal may be withdrawn, in writing, at any time 
prior to the promulgation of a decision by the Board).

Too, it does not appear that the RO has yet adjudicated the 
veteran's claim of entitlement to a clothing allowance.  Once 
again, the Board refers this matter to the RO for appropriate 
consideration.

The Board is undertaking additional development on the 
matters of entitlement to an increased rating for residuals 
of a left-hand injury, currently evaluated as 40 percent 
disabling, and whether the veteran may be considered to have 
a serious employment handicap for purposes of an extension of 
his entitlement to vocational training and rehabilitation, to 
include refresher training, under Chapter 31 of Title 38, 
United States Code, pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 3003) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
issues.

Finally, the Board notes that the issue of whether there was 
clear and unmistakable error in the November 19, 1997, 
decision that found the veteran to be right-hand dominant 
appears to have been placed in appellate status by a lengthy 
written statement regarding the issue of his left-handedness, 
filed in April 2001.  Ordinarily, the Board would remand this 
issue to the RO for issuance of a statement of the case at 
this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
However, since the claims file will be retained at the Board 
for additional development on other issues, the Board will 
address the matter at a later date.


FINDINGS OF FACT

1. In June 1995, the veteran was authorized enrollment under 
the provisions of Chapter 31, Title 38, United States 
Code, in a course conducted between June and September 
1995 at Baruch College, to become a "Certified Novell 
Engineer."

2. Ownership of a computer and its associated equipment was 
not a course requirement during the veteran's summer 1995 
training, although VA rented a computer for the veteran's 
home use during this training period.

3. The rental of a computer and its associated equipment for 
use during the veteran's summer 1995 training is not shown 
to have in any way mitigated or compensated the veteran 
for the effects of his disability; and there is no 
evidence that the outright ownership of a computer at that 
time would have mitigated or compensated the veteran for 
the effects of his disability.

4. An unappealed June 1990 rating decision denied an 
increased rating for residuals of a left-hand injury, and 
that RO determination was final under the law.

5. On September 22, 1994, the veteran filed a request to 
reopen his claim of entitlement to an increased rating for 
residuals of a left-hand injury; the claim was reopened, 
and a 40 percent disability evaluation was ultimately 
granted by the RO in a decision of November 1997.

6. An ascertainable increase in the veteran's service-
connected left hand disability sufficient to grant special 
monthly compensation (SMC) based on the loss of use of one 
hand was not shown until after the receipt of his 
September 22, 1994, claim for an increase.


CONCLUSIONS OF LAW

1. The veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under 
Chapter 31, Title 38, United States Code, in the summer of 
1995, did not include payment for the purchase of a 
computer. 38 U.S.C.A. §§ 5107, 3104(a)(7)(A) (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-5107 (West 
Supp. 2001)); 38 C.F.R. §§  21.212(a), (b), (d), 21.219(c) 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2. The criteria for an effective date for a 40 percent 
evaluation for residuals of a left-hand injury, prior to 
September 22, 1994, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-5107 (West Supp. 2001)); 38 C.F.R. 
§ 3.400 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3. The criteria for an effective date for special monthly 
compensation based on the loss of use of one hand, prior 
to September 22, 1994, have not been met.  38 U.S.C.A. 
§§ 1114(k), 5107, 5110 (West 1991 & Supp. 2001); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-5107 (West Supp. 2001)); 38 
C.F.R. §§ 3.50(a)(2), 3.400, 4.63 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The veteran has requested earlier effective dates for the 
award of a 40 percent rating for his service-connected left-
hand disability and the grant of SMC based on the loss of use 
of one hand, and for benefits pursuant to a vocational 
training and rehabilitation program, under Chapter 31, of 
title 38, United States Code, for payment for the purchase of 
a computer in the summer of 1995.  However, as briefly 
mentioned above, the Board notes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-5107), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  As set forth in detail below, the Board believes that 
those statutory obligations have been met regarding the 
veteran's claims, and the claims may be considered at this 
time. 

The Board notes that the veteran was advised, by virtue of 
detailed Statements of the Case (SOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his various 
claims.  He also testified, via videoconference, at a hearing 
before the undersigned Board member and attended a hearing 
with at the RO, at which the Hearing Officer suggested the 
submission of additional evidence.  Shortly thereafter, he 
was furnished Supplemental SOCs which further advised him of 
the evidence considered and the criteria applied in his 
claims.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C. § 5103).

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issues being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified at 
38 U.S.C. § 5103A).

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (now codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Earlier Effective Date-Left Hand Rating and SMC

A. Factual Background

The record reflects that the veteran's claim for service 
connection and compensation for residuals of a left index 
finger injury was initially filed in February 1986.  In 
connection with the claim, the RO reviewed the veteran's 
service medical records, including July and August 1985 
clinical records that described an injury to his index finger 
of his left (non-dominant) hand.  The RO also considered a 
March 1986 VA examination report that included normal 
neurological examination findings.  There was a scar over the 
volar aspect of the finger.  Range of motion was 30 degrees 
of flexion of the distal interphalangeal joint and 20 degrees 
at the proximal interphalangeal joint.  There was some 
atrophy of the terminal digit, and a diagnosis of status post 
fracture of the left index finger.  An X-ray report as to the 
left index finger noted a small crescentic defect at the 
proximal end of the distal phalanx.  There was an 
interruption of the contour of the proximal articular surface 
of this distal phalanx, and findings were suggestive of 
trauma and fracture.  The veteran was reported to be right-
handed.  In an October 1987 rating decision, the RO granted 
the veteran's claim of service connection for status post 
fracture of left index finger, and awarded a 10 percent 
disability evaluation, effective from February 1986.  The 
veteran was notified of the RO's action and, in January 1988, 
submitted a notice of disagreement as to the rating assigned 
to his service-connected left finger disability.

In conjunction with his claim for an increased rating, in May 
1988, the veteran testified at a personal hearing at the RO.  
He said that the left finger injury affected his ability to 
participate in strenuous activity, such as playing basketball 
or lifting weights; he testified that he was right-handed.  
The veteran said his finger injury also affected his ability 
to work on a computer.  Medical evidence added to the file 
included medical records from the Board of Education of the 
City of New York, dated in 1988, indicating that in April 
1988 the veteran had sustained a lower back injury while 
lifting a box.  Those records contain no reference to his 
residuals of a left index finger injury.  

The evidence also includes a November 1988 VA examination 
report that describes a left finger injury in service, when 
the veteran severed a tendon and underwent a tendon graft.  
Examination findings revealed a 4.5-inch old healed thin, 
firm, tense, surgical scar from the left midpalm to the head 
of the second metacarpal to the end at the distal 
interphalangeal joint of the left index finger.  The veteran 
was able to make a complete fist with his left fingers, 
except for the left index finger, which was held in partial 
flexion.  Range of motion of the left index 
metacarpophalangeal joint, in passive flexion, was to 90 
degrees; flexion of the proximal "I.P.J." (interphalangeal 
joint) was to 100 degrees, and passive flexion of the distal 
I.P.J. was to 45 degrees.  According to a radiographic report 
dated at that time, a tiny rounded soft tissue calcification 
was seen adjacent to the triangular bone; it was thought to 
possibly correspond to a tiny density seen anteriorly in the 
carpal area on lateral view and thought to possibly be within 
ligaments or tendons or to be a developmental variation.  It 
was noted that the area was not shown on previous films, but 
the appearance of the second finger was essentially unchanged 
from an April 1988 X-ray.  The clinical diagnosis was of a 
healed surgical scar of the left palm to left index finger 
and status post fracture of left index finger.  Upon review 
of the medical evidence, the RO denied the veteran's claim 
for an increased rating for the residuals of his left index 
finger injury.  

In a July 1989 decision, the Board denied the veteran's claim 
for an increased rating, and the veteran was so advised by 
the Board, by mail.  He did not appeal the Board's 
determination to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  

In December 1989, the RO received the veteran's November 1989 
request for an increased rating for his left finger 
disability.  In conjunction with the claim, the RO received 
private medical records, dated from May to November 1988, 
which contained no reports of complaints or treatment 
referable to the veteran's left index finger disability.  In 
May 1990, the RO denied the veteran's claim for an increased 
rating for the left index finger disability.  The RO notified 
the veteran of the action taken on his claim in a letter 
dated June 29, 1990.  The veteran did not appeal that 
decision, and it became final based on the evidence then of 
record.

In September 1994, the veteran filed a Statement in Support 
of Claim (VA Form 21-4138), in which he stated that his left 
index finger condition had worsened.  In conjunction with his 
claim for an increased rating, a significant amount of 
medical evidence was obtained, some duplicative of that 
previously considered by the RO.  This evidence includes a 
copy of the November 1988 VA examination, and radiographic 
reports and medical records from the New York City Board of 
Education, noted above.

Additional evidence added to the record includes VA medical 
records, dated from 1986 to 1990.  An April 1988 VA 
examination report reflects the veteran's complaints of left 
index finger pain, mostly in cold weather.  The veteran was 
unable to lift anything or do push-ups, and any strain on the 
finger was painful.  The examiner reported that the veteran 
was right-handed.  Examination findings revealed flexion 
contracture of the index finger with the presence of a 
cordlike stricture at the volar front tip of the finger to 
the mid-palmar crease.  In making a fist, the finger had 
limitation of flexion to 45 degrees; loss of extension of the 
proximal interphalangeal (PIP) joint was 45 degrees, and the 
distal interphalangeal (DIP) joint was 60 degrees.  An April 
1988 VA radiographic report regarding the left index finger 
indicates that the bony architecture appeared normal 
throughout.  In the diagnosis, the VA examiner stated that 
the neurological examination was within normal limits.

In written statements, including a June 1995 VA Form 21-4138, 
the veteran contended that his service-connected left finger 
injury impeded his left hand motion, thereby affecting his 
ability to use hand tools and perform technical work.

A July 1997 VA examination report indicates that the veteran 
sought reevaluation because of practical disuse of his entire 
left hand due to resultant contractions and arthritic changes 
that involved all the digits of his hand except the fifth 
finger.  The veteran reported constant hand pain aggravated 
by any motion, and said he was awakened at night by 
persistent pain.  His greatest problem, however, was lack of 
dexterity.  Because of contractions and an inability to flex 
the hand completely, he was unable to drive or handle objects 
in his left hand as necessary for his job, and said he had 
lost several previous jobs due to his inability to function 
with his left hand.  He indicated that his disability had 
progressively worsened in recent years.

On clinical evaluation, the veteran's left hand revealed a 4-
inch scar that extended from the distal phalangeal joint into 
the palm, which was well healed but contracted so that the 
extension of the index finger was limited to 45 degrees.  
There was hypertrophy of the distal phalangeal joint and 
flexion of the index finger limited to 3.5 inches, from the 
tip of the metacarpophalangeal joint (MPJ).  Secondary to 
this injury, it was noted that "tips of the middle, ring and 
thumb fingers [were] limited to 2.7, 1 and 2.5" from their 
tips to the MPC."  The resultant dysfunction was that the 
veteran's left hand grip was about 30 percent of his right 
(it was noted by the examiner that the veteran was right-
handed) and the veteran was unable to perform any dexterity 
involving the hand with fingers extended and was unable to 
pick up small objects.  Wrist/joint examination was within 
normal limits, but the veteran claimed radiation of pain into 
his left forearm.  The VA doctor noted that these conditions 
were all of a constant nature, without specific aggravating 
factors or flare-ups.  A VA radiology report indicates that 
the veteran's left index finger was held in flexion.  An 
acute fracture or dislocation was not identified.  The 
clinical diagnosis was residual left-hand injury with near 
total dysfunction, and with abnormal X-ray.

In November 1997, the RO awarded a 40 percent disability 
rating for the veteran's service-connected residuals of left-
hand injury (previously rated as fracture of the left index 
finger, minor), effective from September 22, 1994.  The 
veteran contends that a 40 percent rating should be effective 
from his February 1986 discharge from service or, 
alternatively, from 1988, when VA physicians examined him in 
April and November.

B. Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  Thus, the date of receipt of a claim for 
an increased disability rating generally only becomes the 
effective date for an increased rating when the increase in 
disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and the 
increased level of disability still continues to the present 
day.  See Harper v. Brown, 10 Vet. App. at 126; VAOPGCPREC 
12-98 at 3.

1. Earlier Effective Date for Increased Rating
for Residuals of Left Hand Injury

Disability ratings are based upon schedular criteria that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

Recent medical evidence shows that the veteran's left-hand 
disability is manifested by limited range of motion in his 
fingers.  Under 38 C.F.R. § 4.71a, the motion of the thumb 
and fingers is described by appropriate reference to the 
joints whose movement is limited, with a statement as to how 
near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can 
approximate the median transverse fold of the palm.  The 
various diagnostic codes applicable to disability of the 
fingers characterize such disability in terms of degree of 
ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 
(1992). 

Favorable ankylosis of four digits of one hand is rated under 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5221.  Ankylosis 
is considered to be favorable when it does not prevent 
flexion of the tips of the fingers to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  A 50 
percent evaluation is warranted for the thumb, index, middle, 
and ring fingers of the major hand and a 40 percent 
evaluation is warranted for the minor hand.  The thumb, 
index, middle, and little fingers warrant a 50 percent 
evaluation for the major hand and a 40 percent evaluation for 
the minor hand.  The thumb, index, ring, and little fingers 
warrant a 50 percent evaluation for the major hand and a 40 
percent evaluation for the minor hand.  The thumb, middle, 
ring, and little fingers warrant a 50 percent evaluation for 
the major hand and a 40 percent evaluation for the minor 
hand.  The index, middle, ring, and little fingers warrant a 
40 percent evaluation for the major hand and a 30 percent 
evaluation for the minor hand.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran variously contended that his 
increased evaluation should be granted from 1986, when he was 
discharged from service or, alternatively, when the April and 
November 1988 VA medical reports were filed.  However, the 
Board observes that he did not appeal the Board's July 1989 
denial of his claim for an increased rating and, furthermore, 
he did not appeal the RO's June 1990 rating decision.  
Accordingly, by operation of law, those decisions became 
final.  It was the veteran's September 1994 claim for 
increase that ultimately led to the November 1997 rating 
action, in which the 40 percent disability rating was granted 
effective from September 22, 1994.

To reiterate, the foregoing record plainly shows that the 
veteran first appealed to the Board from the initial award of 
service connection and grant of a 10 percent disability 
rating for residuals of injury to his left (minor) index 
finger in January 1988.  That appeal was ultimately denied by 
the Board in July 1989, and he did not appeal that action to 
the Court.  The veteran next filed for an increased rating in 
November 1989, and that claim was denied by the RO in June 
1990, with no ensuing appeal to the Board.  The veteran did 
not next file for an increase in this regard until September 
22, 1994.  Under the law, the earliest proper effective date 
would have been that same date, as there is no medical 
evidence of record to demonstrate that the veteran's increase 
in disability occurred within one year prior to the receipt 
of his increased-rating claim on September 22, 1994.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Harper v. Brown, 
supra.


Accordingly, the Board concludes that there is no basis upon 
which to establish an effective date for the 40 percent 
rating for residuals of a left hand injury, any earlier than 
that which has been currently assigned, i.e., September 22, 
1994. 

2. Earlier Effective Date for Award of Special Monthly 
Compensation
for Loss of Use of Left Hand

Special monthly compensation is payable for the anatomical 
loss or loss of use of one hand.  See 38 U.S.C.A. § 1114(k) 
(West 1991); 38 C.F.R. § 3.350(a) (2001).

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
that constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity by 31/2 inches or more.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his SMC for loss of use 
of a hand should be granted from his November 1989 written 
statement in which he said that he was unable to properly 
close his left hand, and the April and November 1988 medical 
reports he filed addressing the matter.  However, the Board 
observes that the veteran did not appeal the RO's June 1990 
rating decision and, by operation of law, it became final.  
It was the veteran's September 1994 claim for increase that 
ultimately led to the August 1998 rating action, in which the 
special monthly compensation was granted, with an effective 
date of September 22, 1994.



As the foregoing record plainly shows, the veteran did not 
appeal the Board's July 1989 denial of his claim for an 
increased rating as to his left finger disability, nor did he 
appeal the RO's June 1990 denial of his later increased-
rating claim.  He did not next file a claim for an increase 
in this regard until September 1994.  Under the law, the 
earliest proper effective date would have been that same 
date, as the medical evidence does not demonstrate that the 
veteran's increase in disability with loss of use of the left 
hand occurred within one year prior to the receipt of his 
claim for increase.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; 
see Harper v. Brown, supra. 

Therefore, the Board concludes that there is no basis upon 
which to establish an effective date for special monthly 
compensation for loss of use of one hand, any earlier than 
that which has been currently assigned, i.e., September 22, 
1994. 

III.  Payment for the Purchase of a Computer

Under applicable law, services and assistance which VA may 
provide under Chapter 31, pursuant to regulations prescribed 
by the Secretary of Veterans Affairs, include supplies and 
equipment determined by the Secretary to be necessary to 
accomplish the purposes of the rehabilitation program in the 
individual case.  38 U.S.C.A. § 3104(a)(7)(A).

Pertinent regulations provide that a veteran will be 
furnished supplies that are necessary for a program of 
rehabilitation services.  38 C.F.R. § 21.212(a).  Pursuant to 
38 C.F.R. § 21.212(b), VA will authorize only those supplies 
that are: (1) to be used by similarly circumstanced non-
disabled persons in the same training or employment 
situation; (2) to mitigate or compensate for the effects of 
the veteran's disability while he is being evaluated, 
trained, or assisted in gaining employment; or (3) to allow 
the veteran to function more independently and thereby lessen 
his dependence on others for assistance.

Moreover, items that could be used personally by the veteran 
may only be furnished if required by the facility to meet 
requirements for degree or course completion.  38 C.F.R. § 
21.219(c).

In addition, as to supplies needed, but not specifically 
required: VA may determine that an item, such as a 
calculator, while not required by the school for the pursuit 
of a particular school subject is, nevertheless, necessary 
for the veteran to successfully pursue his program under the 
provisions of section 21.156 pertaining to incidental goods 
and services.  38 C.F.R. § 21.212(d).  The item may be 
authorized if: (1) it is generally owned and used by students 
pursuing the course; and (2) students who do not have the 
item would be placed at a distinct disadvantage in pursuing 
the course.

A review of the record in this case reflects that, since the 
veteran's separation from service in 1986, he has submitted a 
number of applications for vocational rehabilitation 
benefits.  The application from which the present case arises 
was apparently received in February 1995.  Thereafter, the 
veteran was authorized training benefits for a specific 
program he had chosen, a 1995 summer course conducted between 
June and September at Baruch College in New York City, to 
become a "Certified Novell Engineer."  (A Certified Novell 
Engineer, or CNE, is evidently a type of computer 
specialist.)  In June 1995, the RO received a letter from the 
Manager of the Computer Programs at Baruch College, on behalf 
of the veteran, in which she advised that, in order for the 
veteran "to have sufficient lab time to practice at home, it 
would be advisable for him to have a PC Model 486 or 586 with 
Fax, CD ROM etc., so that he can access the computer center 
from home."

Later that month, or in early July 1995, a letter was 
received at the RO from Westcon Service, the organization 
that apparently was actually providing the instruction the 
veteran was scheduled to receive.  In that letter from an 
Account Manager, it was again indicated that, in order for 
the veteran "to have sufficient time to practice at home 
with the assessment diskette, and to practice his DOS, etc., 
it would be advisable for him to have a PC model 486 
computer."

In a June 29, 1995, letter to the veteran, the RO indicated 
that a conversation had taken place between personnel at the 
RO and the individual from Westcon Service who had written 
the letter described in the preceding paragraph.  That person 
had indicated that ownership of a computer was not actually 
required for the veteran's program, since adequate lab time 
could be provided at the school for the veteran to complete 
his projects and prepare for CNE examinations.  Nevertheless, 
VA offered to rent a computer for the veteran while he was in 
training, and a document signed by the veteran in July 1995 
reflects that he then agreed to the computer rental.  
Invoices and other documents associated with the claims file 
reflect that a computer and its associated equipment were 
subsequently rented, at VA expense, for the veteran's use.  
The rental period evidently began in July 1995, and the 
veteran apparently retained the use of this equipment through 
December 1995.

Thereafter, the sequence of events is not entirely clear, but 
the record appears to reflect that, in January 1996, the 
veteran was authorized training benefits, pursuant to Chapter 
31, to enroll in a Master of Science degree program in 
Computers in Education at Long Island University, for the 
Spring 1996 semester.  Evidently, however, the veteran did 
not actually register for this course of study and, in March 
1996, he was hired at the North Carolina Central University 
as a computer network coordinator, earning $16.83 per hour.  
In the same letter in which the veteran advised that he was 
employed in North Carolina, he also advised that he had 
obtained this employment by virtue of the training he had 
completed the previous summer through VA assistance, but that 
he had not yet taken the nine tests that were apparently 
required to actually obtain certification as a CNE.  He also 
voiced a desire to attend law school, which VA apparently had 
previously determined to be an inappropriate vocational 
pursuit for purposes of authorizing training benefits.

In May 1996, the veteran was evidently considered 
"rehabilitated" for VA purposes, having obtained employment 
in the field in which he had been trained.  Thereafter, 
however, the veteran apparently was not retained in his 
position with North Carolina Central University, as the 
record indicates his job there was terminated in September 
1996.  That same month, the veteran wrote to the RO on a 
Statement in Support of Claim form requesting, among other 
things, "documentation giving authority to rent which I 
believe the purchase of P.C. was correct."

In the context of the veteran's association with VA's 
Vocational Rehabilitation services, this is an apparent 
reference to the computer equipment rented for his use during 
his class work in the Certified Novell Engineer course.  In 
November 1996, the RO provided the veteran with citations to 
various statutes, regulations, and manuals as related to 
providing supplies and equipment in connection with 
authorized training under Chapter 31.  Shortly thereafter, 
the RO received a letter from the veteran in which he 
asserted that the RO should have purchased for him a computer 
the previous summer, since he currently needed one on which 
to practice the skills necessary to successfully complete the 
nine examinations he still had not taken to obtain 
certification as a Novell Engineer.  The veteran also 
expressed his belief that his lack of access to his own 
computer prevented him from honing the skills needed to have 
been retained at his job in North Carolina.  At the hearing 
conducted by the undersigned in May 1999, the veteran 
restated his arguments that he should be provided his own 
computer on which to practice skills needed to become 
certified as a network engineer, and he indicated that he had 
never become certified in that regard.

On the foregoing record, it seems clear that the purchase of 
a computer for the veteran's use during his studies, in the 
summer of 1995, would have been convenient for him at the 
time, since he apparently would have been able to perform his 
course work, and to practice for certification examinations, 
in the comfort of his own home.  Nevertheless, information 
obtained from the organization that was providing his 
instruction during that period reflects that computer 
ownership was not a course prerequisite or requirement, since 
access to computers was provided to the student in a 
laboratory setting for use in course projects and in 
preparation for certification examinations.  Based upon that 
information, which has not been authoritatively contradicted, 
the RO's not providing a computer would have been consistent 
with the law and the facts of the case.

That notwithstanding, the record shows that the veteran was 
in fact provided, at no additional cost to him, a computer 
and its associated equipment for his home use by VA, while he 
was taking the CNE course.  Thus, the veteran was able to 
perform his course work and prepare, at least in part, for 
his examinations in the comfort of his own home and at times 
convenient to him.  (There is also evidence in the record to 
suggest that it was still necessary for the veteran to make 
use of the school's computer laboratory in order to perform 
certain computer assembly and disassembly tasks required in 
the course.)


In any case, the record shows that, thereafter, the training 
course came to its conclusion, after which the veteran 
returned the computer equipment that VA had rented for his 
use, and then succeeded in obtaining employment in the 
computer field.  Although, for reasons that are not made 
clear in the record, the veteran did not take the 
examinations necessary for actual certification in the field 
in which he had been trained, and he was subsequently 
terminated from the job he had obtained, the record does not 
in any way establish that VA's rental of a computer for the 
summer-of-1995 training course, as opposed to a purchase of a 
computer for the veteran at that time, played any role in 
these events.

The Board is aware that applicable statutes and regulations 
permit VA to purchase computers as part of the supplies used 
in the course of training.  However, it is clear, in the 
veteran's case, that ownership of a computer was not a course 
requirement; that actual ownership of a computer would not 
have mitigated or compensated for the effects of the 
veteran's service-connected disability any more than 
temporary use of a rented computer; and that purchase of a 
computer by VA would not have represented an acquisition of a 
merely incidental item, such as a calculator.  Moreover, of 
overriding significance in this matter is that the veteran 
was in fact provided access to a computer, for use at home in 
the course he was taking, by virtue of VA's rental of that 
equipment for him.

Under these circumstances, the Board finds that the scope of 
the veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under Chapter 
31, Title 38, United States Code, did not include payment for 
the purchase of a computer in connection with his summer 1995 
enrollment in a program to become a Certified Novell 
Engineer.

The Board appreciates the veteran's forceful and sincere 
testimony at the hearing before the undersigned.  
Unfortunately, we must conclude, based upon the evidence 
before us in this appeal, that he is not entitled to the 
payment of additional benefits under Chapter 31 at this time.


ORDER

The veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under Chapter 
31, Title 38, United States Code, did not include payment for 
the purchase of a computer for use during a summer 1995 
period of training, and his appeal in this regard is denied.

An effective date earlier than September 22, 1994, is denied 
for the award of a 40 percent evaluation for residuals of a 
left-hand injury.

An effective date earlier than September 22, 1994, is denied 
for the award of special monthly compensation for the loss of 
use of one hand.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 



